Third District Court of Appeal
                                State of Florida

                             Opinion filed July 9, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                          Nos. 3D13-2041 & 3D13-2022
                          Lower Tribunal No. 12-10563
                               ________________

                  Frank A. Futernick and Karen Beber,
                           Appellants/Cross Appellees,

                                         vs.

                             Natalia M. Trushina,
                            Appellee/Cross Appellant.


      Appeals from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

      Crabtree & Associates, P.A., and John G. Crabtree and George R. Baise, Jr.;
Kutner, Rubinoff & Moss, P.A., and Andrew M. Moss, for appellants/cross
appellees.

     Carlton Fields Jorden Burt, P.A., and Thomas E. Warner, Dean A. Morande,
and Michael D. Sloan (West Palm Beach); The Alderman Firm, and Jason R.
Alderman, for appellee/cross-appellant.


Before WELLS, LOGUE, and SCALES, JJ.

      LOGUE, J.
      Frank A. Futernick and Karen Beber appeal from a final judgment in favor

of Natalia M. Trushina, which ordered Futernick and Beber to specifically perform

on their obligations under a contract with Trushina for the sale of their former

marital home. Futernick and Beber assert that the trial court erred in enforcing the

contract because Futernick had a right of first refusal pursuant to Futernick and

Beber’s marital settlement agreement. Because the contract for sale did not

incorporate Futernick and Beber’s marital settlement agreement, and because, in

any event, Futernick did not comply with the conditions for exercising his right of

first refusal, we affirm. See Andersen Windows, Inc. v. Hochberg, 997 So. 2d

1212, 1214 (Fla. 3d DCA 2008) (“Courts, without dispute, are not authorized to

rewrite clear and unambiguous contracts.”). We also affirm, without discussion,

the issue raised on cross-appeal.




                                         2